EXHIBIT 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
April 22, 2005, by and among the lenders listed on the signature pages hereof as
Lenders (the “Lenders”), DYNAMEX INC., a Delaware corporation (the “Borrower”),
DYNAMEX OPERATIONS EAST, INC., a Delaware corporation, DYNAMEX OPERATIONS WEST,
INC., a Delaware corporation, ROAD RUNNER TRANSPORTATION, INC., a Minnesota
corporation, NEW YORK DOCUMENT EXCHANGE CORPORATION, a New York corporation,
DYNAMEX DEDICATED FLEET SERVICES, INC., a Delaware corporation, DYNAMEX CANADA
HOLDINGS, INC., a Delaware corporation, DYNAMEX PROVINCIAL COURIERS, INC., a
Delaware corporation, BANK OF AMERICA, N.A., in its capacity as a lender (the
“Lender”), and BANK OF AMERICA, N.A., as administrative agent for itself and the
Lender (in such capacity, the “Administrative Agent”).

 

BACKGROUND

 


THE BORROWER, THE OTHER LOAN PARTIES (AS DEFINED IN THE CREDIT AGREEMENT DEFINED
BELOW), THE LENDER AND THE ADMINISTRATIVE AGENT ARE PARTIES TO THAT CERTAIN
CREDIT AGREEMENT, DATED AS OF MARCH 2, 2004 (THE “CREDIT AGREEMENT”; THE TERMS
DEFINED IN THE CREDIT AGREEMENT AND NOT OTHERWISE DEFINED HEREIN SHALL BE USED
HEREIN AS DEFINED IN THE CREDIT AGREEMENT).


THE BORROWER HAS REQUESTED CERTAIN AMENDMENTS TO THE CREDIT AGREEMENT.


THE BORROWER, THE LENDER AND THE ADMINISTRATIVE AGENT HEREBY AGREE TO AMEND THE
CREDIT AGREEMENT, SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN.


 

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the parties hereto covenant
and agree as follows:

 


AMENDMENTS. 


 


THE DEFINITION OF “APPLICABLE MARGIN” SET FORTH IN SECTION 1.1 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED TO READ AS FOLLOWS:


 

“Applicable Margin” means the following percentages per annum, based upon the
ratio of Funded Debt to EBITDA as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 8.1(c):

 

Pricing
Level

 

Ratio of Funded Debt to
EBITDA

 

Commitment
Fee

 

Eurodollar Loans
Letters of Credit

 

ABR
Loans

 

1

 

Less than 1.00 to 1.00

 

0.200

 

1.000

 

0.000

 

2

 

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

 

0.250

 

1.250

 

0.000

 

3

 

Greater than or equal to 1.50 to 1.00

 

0.300

 

1.500

 

0.000

 

 

Any increase or decrease in the Applicable Margin resulting from a change in the
ratio of Funded Debt to EBITDA shall become effective as of the first Business
Day

 

--------------------------------------------------------------------------------


 

immediately following the end of the compliance period for which a Compliance
Certificate is delivered pursuant to Section 8.1(c); provided, however, that if
a Compliance Certificate is not delivered when due in accordance with such
Section, then Pricing Level 3 shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to be have been
delivered.  The Applicable Margin from and after the First Amendment Effective
Date through the date on which another Pricing Level would otherwise be in
effect based on the Compliance Certificate of the Borrower shall be Pricing
Level 1.

 


THE DEFINITION OF “AVAILABILITY PERIOD” SET FORTH IN SECTION 1.1 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED TO READ AS FOLLOWS:


 

“Availability Period” means any Business Day from the date hereof to the
earliest of (a) the Maturity Date, (b) the date of termination of the
Commitments pursuant to Section 2.12, and (c) the date of termination of the
Commitments pursuant to Section 11.2(b).

 


THE DEFINITION OF “COMMITMENT” SET FORTH IN SECTION 1.1 OF THE CREDIT AGREEMENT
IS HEREBY AMENDED TO READ AS FOLLOWS:


 

“Commitment” means, as to any Lender, the obligation of such Lender to make
Loans and incur or participate in Letter of Credit Liabilities hereunder in an
aggregate principal amount at any one time outstanding up to but not exceeding
the amount set forth opposite the name of such Lender on the signature
pages hereto (or any amendment to the Credit Agreement) under the heading
“Commitment” or, if such Lender is a party to an Assignment and Acceptance, the
amount of the “Commitment” set forth in the most recent Assignment and
Acceptance of such Lender, as the same may be reduced or terminated pursuant to
Section 2.12 or 11.2, and “Commitments” means such obligations of all Lenders. 
As of the First Amendment Effective Date, the aggregate principal amount of the
Commitment is $15,000,000.

 


THE DEFINED TERM “MATURITY DATE” SET FORTH IN SECTION 1.1 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED TO READ AS FOLLOWS:.


 

“Maturity Date” means November 30, 2008.

 


THE DEFINITION OF “PERMITTED ACQUISITION” SET FORTH IN SECTION 1.1 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED TO READ AS FOLLOWS:


 

“Permitted Acquisition” means any Future Acquisition that complies with each of
the following requirements:

 

(a)                                  such Future Acquisition consists of (i) an
acquisition of assets in the United States by a Loan Party that is organized
under the laws of a State of the U.S. or (ii) an acquisition of Capital Stock by
the Borrower, which Capital Stock has been issued by an entity organized under
the laws of a State of the U.S. or (iii) an acquisition of assets located in
Canada or Capital Stock of a Person organized under the laws of Canada by any of
the Canadian Subsidiaries;

 

2

--------------------------------------------------------------------------------


 

(b)                                 the business, Properties or Person acquired
in such Future Acquisition are consistent with the requirements of Section 9.10;

 

(c)                                  both before and after giving effect to such
Future Acquisition and the Loans requested to be made in connection therewith,
no Default exists or will exist and the Borrower shall have represented pro
forma compliance with the financial covenants contained in Article 10 of this
Agreement for the most recent twelve-month period and as of the end of the most
recent fiscal quarter after giving effect to such Future Acquisition;

 

(d)                                 the Loan Parties shall not, as a result of
or in connection with any such Future Acquisition, assume or incur any
contingent liabilities (whether relating to environmental, tax, litigation or
other matters) that could reasonably be expected to result in the existence or
occurrence of a Material Adverse Effect;

 

(e)                                  if such Future Acquisition is effectuated
pursuant to a merger, consolidation, amalgamation or wind-up, the Borrower (if
the Borrower is a party thereto) or the Wholly-Owned Subsidiary (if such
Wholly-Owned Subsidiary is a party thereto and the Borrower is not a party
thereto) shall be the Person surviving such merger, consolidation, amalgamation
or wind-up; and

 

(f)                                    such Future Acquisition shall have been
approved by all requisite corporate (or other applicable entity) action
(including, without limitation, shareholder or other owner action, if required)
of the target entity or Acquired Entity (as applicable) required by applicable
law and shall not have been disapproved or recommended for disapproval by the
board of directors or analogous governing body of such target entity or Acquired
Entity (as applicable).

 


THE DEFINED TERM “FIRST AMENDMENT” IS HEREBY ADDED TO SECTION 1.1 OF THE CREDIT
AGREEMENT IN PROPER ALPHABETICAL ORDER TO READ AS FOLLOWS:


 

“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of April 22, 2005, among the Borrower, the Lender and the Administrative
Agent.

 


THE DEFINED TERM “FIRST AMENDMENT EFFECTIVE DATE” IS HEREBY ADDED TO SECTION 1.1
OF THE CREDIT AGREEMENT IN PROPER ALPHABETICAL ORDER TO READ AS FOLLOWS:


 

“First Amendment Effective Date” means the date that all of the conditions to
effectiveness set forth in Section 3 of the First Amendment have been satisfied.

 


CLAUSE (I) OF SECTION 9.5 OF THE CREDIT AGREEMENT IS HEREBY AMENDED TO READ AS
FOLLOWS:


 

(i)                                     Investments by the Borrower or its
Subsidiary in companies whose Capital Stock or assets are proposed to be
purchased or acquired by the Borrower or such Subsidiary in accordance with
clause (ii) of Section 9.3; and

 

3

--------------------------------------------------------------------------------


 


SECTION 10.4 OF THE CREDIT AGREEMENT IS HEREBY AMENDED TO READ AS FOLLOWS:

 

[Intentionally Omitted.]

 

4

--------------------------------------------------------------------------------


 


EXHIBIT G, THE FORM OF COMPLIANCE CERTIFICATE, IS HEREBY AMENDED TO BE IN THE
FORM OF EXHIBIT G HERETO.

 


REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT.  BY ITS EXECUTION AND
DELIVERY HEREOF, THE BORROWER REPRESENTS AND WARRANTS THAT, AS OF THE DATE
HEREOF, AFTER TAKING INTO ACCOUNT THE EFFECTIVENESS OF THIS FIRST AMENDMENT:


 


THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT ON AND AS OF THE DATE HEREOF AS MADE
ON AND AS OF SUCH DATE;


 


NO EVENT HAS OCCURRED AND IS CONTINUING WHICH CONSTITUTES A DEFAULT OR AN EVENT
OF DEFAULT;


 


(I) THE BORROWER HAS FULL POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS FIRST
AMENDMENT, THE REPLACEMENT REVOLVING LOAN NOTE FOR THE LENDER (THE “REPLACEMENT
REVOLVING LOAN NOTE”), (II) THIS FIRST AMENDMENT AND THE REPLACEMENT NOTE HAVE
BEEN DULY EXECUTED AND DELIVERED BY THE BORROWER, AND (III) THIS FIRST AMENDMENT
AND THE REPLACEMENT NOTE AND THE CREDIT AGREEMENT, AS AMENDED HEREBY, CONSTITUTE
THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE BORROWER, ENFORCEABLE IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED
BY APPLICABLE DEBTOR RELIEF LAWS AND BY GENERAL PRINCIPLES OF EQUITY (REGARDLESS
OF WHETHER ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW) AND EXCEPT
AS RIGHTS TO INDEMNITY MAY BE LIMITED BY FEDERAL OR STATE SECURITIES LAWS;


 


NEITHER THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS FIRST AMENDMENT, THE
REPLACEMENT NOTE OR THE CREDIT AGREEMENT, AS AMENDED HEREBY, NOR THE
CONSUMMATION OF ANY TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, WILL CONFLICT
WITH ANY LAW OR ORGANIZATIONAL DOCUMENTS OF THE BORROWER, OR ANY INDENTURE,
AGREEMENT OR OTHER INSTRUMENT TO WHICH THE BORROWER OR ANY OF ITS PROPERTY IS
SUBJECT; AND


 


NO AUTHORIZATION, APPROVAL, CONSENT, OR OTHER ACTION BY, NOTICE TO, OR FILING
WITH, ANY GOVERNMENTAL AUTHORITY OR OTHER PERSON NOT PREVIOUSLY OBTAINED IS
REQUIRED FOR THE EXECUTION, DELIVERY OR PERFORMANCE BY THE BORROWER OF THIS
FIRST AMENDMENT OR THE REPLACEMENT NOTE.


 


CONDITIONS OF EFFECTIVENESS.  THIS FIRST AMENDMENT SHALL BE EFFECTIVE UPON
SATISFACTION OF THE FOLLOWING CONDITIONS:


 


THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 2 OF THIS FIRST
AMENDMENT SHALL BE TRUE AND CORRECT;


 


THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THIS FIRST
AMENDMENT EXECUTED BY THE LENDERS;

 

5

--------------------------------------------------------------------------------


 


THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THIS FIRST
AMENDMENT EXECUTED BY THE BORROWER AND ACKNOWLEDGED BY EACH LOAN PARTY;


 


THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED DULY EXECUTED REPLACEMENT NOTE FOR
THE LENDER; AND


 


THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED IN FORM AND SUBSTANCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT, SUCH OTHER DOCUMENTS, CERTIFICATES AND INSTRUMENTS
AS THE LENDERS SHALL REQUIRE.


 


LOAN PARTY’S ACKNOWLEDGMENT.  BY SIGNING BELOW, EACH LOAN PARTY
(I) ACKNOWLEDGES, CONSENTS AND AGREES TO THE EXECUTION, DELIVERY AND PERFORMANCE
BY THE BORROWER OF THIS FIRST AMENDMENT, (II) ACKNOWLEDGES AND AGREES THAT ITS
OBLIGATIONS IN RESPECT OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY ARE NOT
RELEASED, DIMINISHED, WAIVED, MODIFIED, IMPAIRED OR AFFECTED IN ANY MANNER BY
THIS FIRST AMENDMENT, OR ANY OF THE PROVISIONS CONTEMPLATED HEREIN,
(III) RATIFIES AND CONFIRMS ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO WHICH IT
IS A PARTY, AND (IV) ACKNOWLEDGES AND AGREES THAT IT HAS NO CLAIM OR OFFSETS
AGAINST, OR DEFENSES OR COUNTERCLAIMS TO, ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS TO WHICH IT IS A PARTY.


 


RELEASE.  IN CONSIDERATION OF THE LENDER’S EXECUTION OF THIS FIRST AMENDMENT,
EACH OF THE LOAN PARTIES, IN EACH CASE ON BEHALF OF ITSELF AND EACH OF THEIR
SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASORS”), DOES VOLUNTARILY AND
KNOWINGLY RELEASE AND FOREVER DISCHARGE EACH LENDER, EACH EXITING LENDER AND
ADMINISTRATIVE AGENT AND THEIR RESPECTIVE PREDECESSORS, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS (EACH, A “RELEASED PARTY”) FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ARISING ON OR BEFORE THE DATE THIS FIRST AMENDMENT IS EXECUTED, WHICH
BORROWER OR ANY LOAN PARTY MAY NOW HAVE AGAINST ANY RELEASED PARTY, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “OBLIGATIONS”,
INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT
OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS FIRST
AMENDMENT.

 


REFERENCE TO THE CREDIT AGREEMENT.


 


UPON AND DURING THE EFFECTIVENESS OF THIS FIRST AMENDMENT, EACH REFERENCE IN THE
CREDIT AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, OR WORDS OF LIKE IMPORT SHALL
MEAN AND BE A REFERENCE TO THE CREDIT AGREEMENT, AS AFFECTED BY THIS FIRST
AMENDMENT.


 


EXCEPT AS EXPRESSLY SET FORTH HEREIN, THIS FIRST AMENDMENT SHALL NOT BY
IMPLICATION OR OTHERWISE LIMIT, IMPAIR, CONSTITUTE A WAIVER OF, OR OTHERWISE
AFFECT THE RIGHTS OR REMEDIES OF THE ADMINISTRATIVE AGENT OR THE LENDERS UNDER
THE CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND SHALL NOT ALTER,
MODIFY, AMEND, OR IN ANY WAY AFFECT THE TERMS, CONDITIONS, OBLIGATIONS,
COVENANTS, OR AGREEMENTS CONTAINED IN THE CREDIT AGREEMENT OR THE OTHER LOAN
DOCUMENTS, ALL OF WHICH ARE HEREBY RATIFIED AND AFFIRMED IN ALL RESPECTS AND
SHALL CONTINUE IN FULL FORCE AND EFFECT.

 

6

--------------------------------------------------------------------------------


 


COSTS AND EXPENSES.  THE BORROWER SHALL BE OBLIGATED TO PAY THE COSTS AND
EXPENSES OF THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION,
REPRODUCTION, EXECUTION AND DELIVERY OF THIS FIRST AMENDMENT AND THE OTHER
INSTRUMENTS AND DOCUMENTS TO BE DELIVERED HEREUNDER.


 


EXECUTION IN COUNTERPARTS.  THIS FIRST AMENDMENT MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH
OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED TO BE AN ORIGINAL AND
ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME
INSTRUMENT.  FOR PURPOSES OF THIS FIRST AMENDMENT, A COUNTERPART HEREOF (OR
SIGNATURE PAGE THERETO) SIGNED AND TRANSMITTED BY ANY PERSON PARTY HERETO TO THE
ADMINISTRATIVE AGENT (OR ITS COUNSEL) BY FACSIMILE MACHINE, TELECOPIER OR
ELECTRONIC MAIL IS TO BE TREATED AS AN ORIGINAL.  THE SIGNATURE OF SUCH PERSON
THEREON, FOR PURPOSES HEREOF, IS TO BE CONSIDERED AS AN ORIGINAL SIGNATURE, AND
THE COUNTERPART (OR SIGNATURE PAGE THERETO) SO TRANSMITTED IS TO BE CONSIDERED
TO HAVE THE SAME BINDING EFFECT AS AN ORIGINAL SIGNATURE ON AN ORIGINAL
DOCUMENT.


 


GOVERNING LAW; BINDING EFFECT.  THIS FIRST AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS (WITHOUT GIVING
EFFECT TO CONFLICT OF LAWS) AND THE UNITED STATES OF AMERICA, AND SHALL BE
BINDING UPON THE BORROWER AND EACH LENDER AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.


 


HEADINGS.  SECTION HEADINGS IN THIS FIRST AMENDMENT ARE INCLUDED HEREIN FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS FIRST
AMENDMENT FOR ANY OTHER PURPOSE.


 


ENTIRE AGREEMENT.  THE CREDIT AGREEMENT, AS AMENDED BY THIS FIRST AMENDMENT, AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AS TO
THE SUBJECT MATTER THEREIN AND HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first above written.

 

 

DYNAMEX INC.

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Ray Schmitz

 

 

 Name:

 Ray Schmitz

 

 

 Title:

 VP - CFO

 

 

 

 

 

 

 

 

 

DYNAMEX OPERATIONS EAST, INC.

 

DYNAMEX OPERATIONS WEST, INC.

 

ROAD RUNNER TRANSPORTATION, INC.

 

NEW YORK DOCUMENT EXCHANGE

 

CORPORATION

 

DYNAMEX DEDICATED FLEET SERVICES,
INC.

 

DYNAMEX CANADA HOLDINGS, INC.

 

DYNAMEX PROVINCIAL COURIERS, INC.

 

 

 

 

 

 

 

 

 

By:

 /s/ Ray Schmitz

 

 

 Name:

 Ray Schmitz

 

 

 Title:

 VP - CFO

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

By:

 /s/ Michael F. Murray

 

 

 Name:

 Michael F. Murray

 

 

 Title:

 Vice President

 

8

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

 

 

 

BANK OF AMERICA, N.A.

COMMITMENT:

$15,000,000

 

 

 

 

 

 

By:

 /s/ Michael F. Murray

 

 

 Name:

 Michael F. Murray

 

 

 Title:

 Vice President

 

9

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF COMPLIANCE CERTIFICATE

 

--------------------------------------------------------------------------------


 

COMPLIANCE CERTIFICATE

 

FOR                ENDED                         , 200   (THE “SUBJECT PERIOD”)

 

 

Date:                         , 200  

 

Bank of America, N.A., as Administrative Agent
901 Main Street, 7th Floor
Dallas, Texas 75202
Attention: Dallas Commercial Banking

 

Re:                               Dynamex Inc.

 

Reference is made to that certain Credit Agreement dated as of March 2, 2004 (as
the same maybe amended and in effect from time to time, the “Credit Agreement”),
among Dynamex Inc. (the “Borrower”) and certain of its Subsidiaries, the lenders
named therein (the “Lenders”) and Bank of America, N.A., as Administrative Agent
for the Lenders (in such capacity, the “Administrative Agent”).  Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

The undersigned hereby certifies to the Administrative Agent and the Lenders
that, on the date of this Certificate, (a) I am a Responsible Officer of the
Borrower and each of its Subsidiaries, (b) the financial statements of the
Borrower and its Subsidiaries attached to this Certificate were prepared in
accordance with GAAP and present fairly the consolidated and (where applicable)
consolidating financial condition and results of operations of the Borrower and
its Subsidiaries as of the end of and for the Subject Period, (c) a review of
the activities of each of the Borrower and its Subsidiaries during the Subject
Period has been made under my supervision with a view to determining whether,
during the Subject Period, each of the Borrower and its Subsidiaries have kept,
observed, performed and fulfilled all of its covenants, agreements and other
obligations under the Loan Documents, (d) during the Subject Period, each of the
Borrower and its Subsidiaries has kept, observed, performed and fulfilled each
and every covenant, agreement and other obligation under the Loan Documents
(except for the deviations, if any, set forth on a schedule annexed to this
Certificate) and no Default or Event of Default has occurred during the Subject
Period or otherwise has occurred or exists which has not been cured or waived
(except the Default or Event of Default, if any, described on the
schedule annexed to this Certificate), and (e) the status of compliance by each
of the Borrower and its Subsidiaries with certain covenants contained in the
Credit Agreement for the Subject Period is as set forth below:

 

E-1

--------------------------------------------------------------------------------


 

 

 

In Compliance for
the Subject Period
(Please Indicate)

1) Financial Statements and Reports (Section 8.1)

 

 

 

 

(a)           Provide annual audited fiscal year end consolidated (with
unaudited consolidating schedules attached) financial statements within 90 days
of each fiscal year end, as required by Section 8.1(a) of the Credit Agreement.

 

Yes

 

No

(b)           Provide quarterly unaudited consolidated financial statements
within 45 days of each fiscal quarter end (for first, second and third fiscal
quarters only), as required by Section 8.1(b) of the Credit Agreement.

 

Yes

 

No

(c)           Provide Compliance Certificate concurrently with the delivery of
the annual and quarterly financial statements referred to in clauses (a) and
(b) of Section 8.1 of the Credit Agreement, as required by Section 8.1(c) of the
Credit Agreement.

 

Yes

 

No

(d)           Provide fiscal year budget before the beginning of each fiscal
year, as required by Section 8.1(d) of the Credit Agreement.

 

Yes

 

No

(e)           Concurrently with the delivery of the annual and quarterly
financial statements referred to in clauses (a) and (b) of Section 8.1 of the
Credit Agreement, provide certificate setting forth certain information
regarding the Collateral, as required by
Section 8.1(l)(i) of the Credit Agreement.

 

Yes

 

No

(f)            Provide a report summarizing all material insurance coverage
within 60 days prior to each fiscal year end, as required by Section 8.1(n) of
the Credit Agreement.

 

Yes

 

No

(g)           Provide other reports and information (including, without
limitation, management letters, information regarding litigation and Defaults)
required by Section 8.1 as and when required.

 

Yes

 

No

2)             Debt Covenant (Section 9.1)
None, except for Debt permitted by Section 9.1. Specify amount of Debt for
borrowed money incurred during the Subject Period: $                    

 

Yes

 

No

3)             Liens Covenant (Section 9.2)
None, except for Liens permitted by Section 9.2.

 

Yes

 

No

4)             Mergers, Etc. Covenant (Section 9.3)
None, except as permitted by Section 9.3. Disclose on an attached
schedule mergers, dissolutions, liquidations and acquisitions consummated during
the Subject Period.

 

Yes

 

No

 

E-2

--------------------------------------------------------------------------------


 

 

 

In Compliance for
the Subject Period
(Please Indicate)

5)             Restricted Payments Covenant (Section 9.4)
None, except as permitted by Section 9.4. Specify amount of any dividends paid
by the Borrower or any payments of principal of Subordinated Debt paid during
the Subject Period: $                .

 

Yes

 

No

6)             Investments Covenant (Section 9.5)
None, except as permitted by Section 9.5.

 

Yes

 

No

7)             Limitation on Issuance of Capital Stock of Subsidiaries
(Section 9.6)
None, except as permitted by Section 9.6. Disclose on an attached schedule any
Capital Stock of Subsidiaries issued during the Subject Period.

 

Yes

 

No

8)             Transactions with Affiliates (Section 9.7)
None, except as permitted by Section 9.7.

 

Yes

 

No

9)             Disposition of Property (Section 9.8)
None, except as permitted by Section 9.8.

 

Yes

 

No

10)           Sale and Leaseback (Section 9.9)
None permitted.

 

Yes

 

No

11)           Lines of Business (Section 9.10)
No changes except as permitted by Section 9.10.

 

Yes

 

No

12)           Environmental Protection Covenant (Section 9.11).
The Loan Parties do not conduct their operations outside the limits set forth in
Section 9.11 of the Credit Agreement.

 

Yes

 

No

13)           Intercompany Transactions Covenant (Section 9.12).
None except as permitted by Section 9.12 of the Credit Agreement.

 

Yes

 

No

14)           Modification of Other Agreements (Section 9.13)
None, except as permitted by Section 9.13.

 

Yes

 

No

15)           Deposit Accounts (Section 9.14)
None to be created or maintained except as permitted by Section 9.14. Disclose
on an attached schedule any new deposit accounts opened during the Subject
Period.

 

Yes

 

No

16)           ERISA and Canadian Plans (Section 9.15).
Do not fail to maintain Plans as required in Section 9.15 of the Credit
Agreement.

 

Yes

 

No

17)           Activities of Certain Canadian Subsidiaries (Section 9.16).
None as to Restricted Subsidiaries except as permitted by Section 9.16 of the
Credit Agreement.

 

Yes

 

No

18)           Maximum Ratio of Funded Debt to EBITDA (Section 10.1)
Must be equal to or less than 2.00 to 1.00

 

 

 

 

(a)           Funded Debt:

$

                    

 

 

 

 

(b)           EBITDA:

$

                    

 

 

 

 

 

E-3

--------------------------------------------------------------------------------


 

 

 

In Compliance for
the Subject Period
(Please Indicate)

(c)           Ratio:

             to 1.00

 

Yes

 

No

19)           Minimum Net Worth (Section 10.2)
Must be equal to or greater than the sum of (a) $45,000,000, plus (b) 75% of
cumulative Net Income, if positive for any fiscal quarter (i.e., exclusive of
any negative Net Income for any fiscal quarter), for any fiscal quarter
commencing on and after May 1, 2003, plus (c) all Net Proceeds of each Equity
Issuance which occurs on or after January 1, 2003.

 

Yes

 

No

20)           Fixed Charge Coverage Ratio (Section 10.3)
Must be equal to or greater than: 1.50 to 1.00

 

 

 

 

(a)           (i)            Net Income:

$

              

 

 

 

 

(ii)           plus Interest Expense

$

              

 

 

 

 

(iii)          plus income and franchise taxes

$

              

 

 

 

 

(iv)          plus depreciation and amortization expense and other non-cash
items

$

              

 

 

 

 

(v)           minus non-cash income

$

              

 

 

 

 

(vi)          plus Lease Expense

$

              

 

 

 

 

(vii)         minus Capital Expenditures

$

              

 

 

 

 

(viii)        minus Dividends

$

              

 

 

 

 

(ix)           minus Treasury Stock Purchases

$

              

 

 

 

 

(x)            Total:

$

              

 

 

 

 

(b)           Fixed Charges:

$

              

 

 

 

 

(c)           Ratio:

             to 1.00

 

Yes

 

No

 

E-4

--------------------------------------------------------------------------------


 

 

DYNAMEX INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

E-5

--------------------------------------------------------------------------------


 

[Schedules to be attached if applicable.]

 

E-6

--------------------------------------------------------------------------------